J-A20001-20

                               2020 PA Super 297

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                   Appellant             :
                                         :
                                         :
              v.                         :
                                         :
                                         :
 GRACE L. LAMBERT                        :   No. 349 WDA 2020

              Appeal from the Order Entered February 5, 2020
     In the Court of Common Pleas of Butler County Criminal Division at
                      No(s): CP-10-CR-0001847-2019


BEFORE: BOWES, J., OLSON, J., and MUSMANNO, J.

OPINION BY BOWES, J.:                          FILED DECEMBER 24, 2020

      The Commonwealth appeals from the February 5, 2020 order granting

Appellee Grace L. Lambert’s omnibus pretrial motion for a writ of habeas

corpus and dismissing all of the charges. We affirm.

      On August 1, 2019, Middlesex Township Police Officer Conrad Pfeifer

responded to a report of a domestic disturbance at Appellee’s residence. Upon

arrival, Appellee’s son, Dylan Lambert (the “victim”), was waiting for police

outside of the house.   The victim informed Officer Pfeifer that his verbal

altercation with Appellee had turned violent when she struck him in the chest,

pointed a Ruger .380 pistol at him, and shouted, “I will shoot you. I swear to

God.” See Affidavit of Probable Cause, 8/2/19, at 1. The victim also gave

Officer Pfeifer a written statement. Based upon these allegations, Appellee

was arrested and charged with aggravated assault, harassment, and

recklessly endangering another person.
J-A20001-20



      On October 9, 2019, Officer Pfeifer testified at a preliminary hearing

about the contents of the written statement that the victim provided to him.

The victim was not present and did not testify.        No other evidence was

presented and no record was made of the proceeding. At the conclusion of

the hearing, all of the charges were held for court.

      On December 19, 2019, Appellee filed a motion for a writ of habeas

corpus, wherein she alleged that the Commonwealth had failed to establish a

prima facie case at the charges. On February 3, 2020, the trial court held a

hearing. At the hearing, the Commonwealth did not offer any testimony or

evidence, arguing instead, that it did not have to re-establish a prima facie

case. See N.T. Pretrial Hearing, 2/3/20, at 2. Although it acknowledged that

no transcript was made of the October 9, 2013 preliminary hearing, the

Commonwealth still claimed it was entitled to rely on “what happened at the

preliminary hearing.” Id. Appellee responded that Officer Pfiefer’s testimony

summarizing Dylan’s statement, alone, was insufficient to establish a prima

facie case. Id. at 3-4.

      On February 5, 2020, the trial court entered an order granting Appellee’s

motion and dismissing all charges on the grounds that “no record of the

preliminary hearing exists and no record was established at the hearing, [so]

the [c]ourt has nothing to review to determine whether or not a prima facie

case exists as to each of the offenses charged. Therefore, [Appellee]’s motion

is granted.”    Order, 2/5/20, at 1.       This appeal followed.     Both the

Commonwealth and the trial court have complied with the mandates of

                                     -2-
J-A20001-20



Pa.R.A.P. 1925, and this appeal is properly before us. See Commonwealth

v. Weigle, 997 A.2d 306, 308 n.5 (Pa. 2010) (holding that an order

discharging an accused constitutes a final order subject to appellate review).

      The Commonwealth presents the following issues for our review:

      I.     The trial court erred and exceeded the scope of its review at
             the habeas corpus proceeding when it required the
             Commonwealth to establish its prima facie case anew after
             the district magisterial court held that the Commonwealth
             had established a prima facie case following a preliminary
             hearing.

      II.    The trial court erred in treating the habeas corpus
             proceeding as a hearing de novo.

      III.   The trial court erred in not allowing the Commonwealth to
             rely on evidence presented at the preliminary hearing in
             responding to [Appellee]’s habeas corpus petition.

      IV.    The trial court erred in not ruling in accordance with the
             controlling case law that the Commonwealth presented at
             the    habeas     corpus    petition    hearing,    namely,
             Commonwealth v. Dantzler, 135 A.3d 1109 (Pa.Super.
             2016), and Commonwealth v. Predmore, 208 A.3d 459
             (Pa.Super.     2018),     and      non-precedential    case
             Commonwealth v. Bodanza, 2019 WL 5063372.

Commonwealth’s brief at 6.

      We     will   consider   the   Commonwealth’s   interconnected   questions

concerning its burden to establish a prima facie case collectively. While doing

so, we are mindful of the following legal principles. “It is well-settled that the

evidentiary sufficiency, or lack thereof, of the Commonwealth’s prima facie

case for a charged crime is a question of law as to which an appellate court’s

review is plenary.” Commonwealth v. Hilliard, 172 A.3d 5, 12 (Pa.Super.


                                        -3-
J-A20001-20


2017) (citation and internal quotation marks omitted). “[T]he trial court is

afforded no discretion in ascertaining whether, as a matter of law and in light

of the facts presented to it, the Commonwealth has carried its pre-trial, prima

facie burden to make out the elements of a charged crime.” Commonwealth

v. Karetny, 880 A.2d 505, 513 (Pa. 2005). Therefore, we are not bound by

the legal determinations of the trial court and our standard of review is de

novo. Id.

      Additionally, we review a decision to grant a pre-trial motion to quash

by examining the evidence and reasonable inferences derived therefrom in

the light most favorable to the Commonwealth.       See Commonwealth v.

Starry, 196 A.3d 649, 656 (Pa.Super. 2018). “The purpose of a preliminary

hearing is to avoid the incarceration or trial of a defendant unless there is

sufficient evidence to establish a crime was committed and the probability the

defendant could be connected with the crime.” Commonwealth v. Jackson,

849 A.2d 1254, 1257 (Pa.Super. 2004) (internal citation omitted).          Our

Supreme Court has described the Commonwealth’s burden at the preliminary

hearing as follows.

      At the preliminary hearing stage of a criminal prosecution, the
      Commonwealth need not prove the defendant’s guilt beyond a
      reasonable doubt, but rather, must merely put forth sufficient
      evidence to establish a prima facie case of guilt. A prima facie
      case exists when the Commonwealth produces evidence of each
      of the material elements of the crime charged and establishes
      probable cause to warrant the belief that the accused committed
      the offense. Furthermore, the evidence need only be such that, if
      presented at trial and accepted as true, the judge would be
      warranted in permitting the case to be decided by the jury.

                                     -4-
J-A20001-20



Karetny, supra at 513-14 (citations omitted, emphasis added).

      Following a preliminary hearing,

      [a] pre-trial habeas corpus motion is the proper means for testing
      whether the Commonwealth has sufficient evidence to establish a
      prima facie case. To demonstrate that a prima facie case exists,
      the Commonwealth must produce evidence of every material
      element of the charged offense(s) as well as the defendant’s
      complicity therein. To meet its burden, the Commonwealth may
      utilize the evidence presented at the preliminary hearing and also
      may submit additional proof.

Commonwealth v. Dantzler, 135 A.3d 1109, 1112 (Pa.Super. 2016) (en

banc) (internal citations and quotation marks omitted). The focus of a pre-

trial habeas petition is on “whether sufficient Commonwealth evidence exists

to require a defendant to be held in government ‘custody’ until he may be

brought to trial.” Commonwealth v. Jackson, 809 A.2d 411, 416 (Pa.Super.

2002).

      The Commonwealth argues that it was not obligated to “establish its

prima facie case anew” at the habeas corpus hearing. See Commonwealth’s

brief at 10, 15.   While the Commonwealth concedes that no record of the

preliminary hearing exists, it nonetheless argues that it met its burden of proof

through reliance on the result of the preliminary hearing. Id. at 8. Therefore,

it avers that the trial court erred when it granted Appellee’s habeas corpus

motion after the Commonwealth failed to put forth any evidence at the habeas

corpus proceeding. We disagree.




                                      -5-
J-A20001-20


      At the habeas corpus hearing, the Commonwealth was required to

present evidence with regard to each material element of the crimes charged

in order to establish sufficient probable cause to proceed to trial. Dantzler,

supra at 1112. Depending on the particular circumstances of the case at

issue, the Commonwealth may meet this burden by introducing the

preliminary hearing record and/or by presenting evidence at the habeas

corpus hearing. Id. In other words, only when the Commonwealth can prove

every material element of each crime charged through the preliminary hearing

record alone is no additional testimony or evidence at the later habeas corpus

proceeding necessary. Id. Although the Commonwealth contends that it is

not required to establish a “prima facie case anew” at the habeas corpus

hearing, it is nonetheless required to establish a prima facie case by

introducing some manner of evidentiary support.

      Here, no transcript of the preliminary hearing exists.   Therefore, the

Commonwealth had no preliminary hearing record upon which to rely in order

to prove a prima facie case of the elements of aggravated assault,

harassment, and recklessly endangering another person. Consequently, the

Commonwealth needed to produce evidence at the habeas corpus hearing in

order to satisfy its burden. When it failed to do so, the trial court properly

granted the habeas corpus motion.

      The Commonwealth counters that it should not be penalized for the

absence of a transcript from the preliminary hearing. See Commonwealth’s


                                    -6-
J-A20001-20


brief at 15. Instead, the Commonwealth cites Commonwealth v. Bodanza,

222 A.3d 819 (Pa.Super. 2019) (unpublished memorandum), to support its

position that defendants should be estopped from proceeding with habeas

corpus motions if they cannot provide the reviewing court with anything to

review. Id. at 15-16. From the outset, we note that this Court’s decision in

Bodanza is non-binding precedent that has only “persuasive value.”            See

Pa.R.A.P. 126(b).    Moreover, we find the Commonwealth’s reliance upon

Bodanza    to   be   misplaced,   as   the   holding   does   not   support   the

Commonwealth’s argument.

      In that case, in lieu of a preliminary hearing, Bodanza and the

Commonwealth stipulated to the accuracy of the facts set forth in the criminal

complaint and affidavit of probable cause, which the magistrate found

established a prima facie case against Bodanza. In the trial court, he filed a

writ of habeas corpus alleging that the Commonwealth had failed to establish

a prima facie case.       At the ensuring habeas corpus hearing, the

Commonwealth admitted the aforementioned criminal complaint and affidavit

of probable cause, and explained that the parties had previously stipulated to

the accuracy of the facts set forth in these documents. Bodanza countered

that the record established at the preliminary hearing was non-binding and

that the affidavit and criminal complaint were non-admissible hearsay.

Accordingly, he argued that the Commonwealth needed to produce live, non-

hearsay testimony in order to sustain its burden.


                                       -7-
J-A20001-20


       Ultimately, the trial court agreed with Bodanza and sustained his

hearsay objection to the admission of the criminal complaint and affidavit of

probable cause. When the Commonwealth presented no live testimony, the

trial court dismissed all of the charges.        On appeal, this Court reversed,

reasoning that the trial court “failed to honor [Bodanza’s] stipulation to the

facts in the criminal complaint and the affidavit of probable cause,” which

“effectively removed any hearsay objections or concerns.” Id. at 6. Overall,

we concluded that these documents set forth facts, which, when viewed in a

light favorable to the Commonwealth, established a prima facie case. Id.

       Here, the parties did not stipulate to the accuracy of the affidavit of

probable cause and criminal complaint at the preliminary hearing. Instead,

they chose to proceed to a contested preliminary hearing, of which no record

was made.        Unlike in Bodanza, the Commonwealth did not rely upon

stipulated evidence to meet its burden at Appellee’s habeas corpus

proceeding.     Rather, the Commonwealth elected to present no evidence

whatsoever. Bodanza’s holding regarding stipulated evidence submitted by

the Commonwealth at a habeas corpus proceeding is irrelevant and inapposite

to the present circumstances.1

____________________________________________


1 Notably, Bodanza makes no mention of burden of proof shifting to criminal
defendants in the context of habeas corpus proceedings, which would run
counter to well-established case law that places the burden of proof at habeas
corpus proceedings squarely upon the Commonwealth.                   Compare
Commonwealth’s brief at 15 (“[T]he burden is not on the Commonwealth to



                                           -8-
J-A20001-20


       To be clear, the Commonwealth’s error here was not its attempt to rely

upon the same evidence that it presented at Appellee’s preliminary hearing,

in and of itself. Rather, it was the Commonwealth’s failure to actually bring

forth any such evidence at Appellee’s habeas corpus hearing.          The most

substantial problem posed by the Commonwealth’s contention that we must

accept the judgment of the magistrate is the inability of this Court (or, indeed,

of anyone) to review the substance of the evidence presented at Appellee’s

preliminary hearing.

       Under Pennsylvania law, “[w]here a criminal defendant seeks to

challenge the sufficiency of the evidence presented at his preliminary hearing,

he may do so by filing a writ of habeas corpus.” Commonwealth v. Landis,

48 A.3d 432, 444 (Pa.Super. 2012) (en banc). However, the Commonwealth’s

argument inappropriately blurs this legal distinction, and essentially treats the

two proceedings as co-extensive. See, e.g., Commonwealth v. Morman,

541 A.2d 356, 359-60 (Pa.Super. 1988) (“The focus of the court in a habeas

corpus hearing is properly upon the legality of the existing restraint on the

petitioner’s liberty and not solely upon a review of what occurred at a

prior preliminary hearing.” (emphasis added)).         In Morman, this Court


____________________________________________


initially produce a record of what occurred at the preliminary hearing.”); with
Bodanza, supra at 6-7 (concluding that the Commonwealth had met its
prima facie burden by introducing testamentary evidence and documentation
speaking to the elements of the crimes charged).



                                           -9-
J-A20001-20


concluded that the trial court erred by deciding the defendant’s petition for

habeas corpus solely with reference to “the evidence presented at his

preliminary hearing” after the Commonwealth sought to admit additional

evidence at the subsequent habeas corpus hearing.2 Id. at 359. This court

noted the “invaluable purpose” of habeas corpus, which provides “the

safeguard of a second judicial determination of the sufficiency of the

Commonwealth’s evidence” independent from a preliminary hearing. Id. at

360.

       Taken to its logical extent, the Commonwealth’s position would render

habeas corpus unavailable to any defendant held for trial after a preliminary

hearing.    We cannot countenance such a result.     Based on the foregoing

discussion, we find that the Commonwealth has failed to sustain its burden to

establish a prima facie case of every element of the crimes charged at the

preliminary hearing. Accordingly, the trial court did not err when it granted

Appellee’s petition for writ of habeas corpus and dismissed all charges.

       Order affirmed.




____________________________________________


2  The holding in Commonwealth v. Morman, 541 A.2d 356 (Pa.Super.
1988), concerned the scope of the evidence permitted by the trial court.
However, the case clarifies the common purpose and procedural postures of
preliminary hearings and habeas corpus proceedings.

                                          - 10 -
J-A20001-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/24/2020




                          - 11 -